Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 1 of 42 Page ID #:1




Laura Sheppard, Bar No. 265616
LRSheppardLaw@gmail.com
PO Box 5763
San Diego CA 92165
(858) 204-1290
Attorney for Jeffrey Perrotte H89472


              IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF CALIFORNIA


 JEFFREY P. PERROTTE,                      Case No: CV___________________
                                                    5:21-mc-00013 Perrotte
             Petitioner,
 vs.
                                           PETITION FOR WRIT OF
 RIVERSIDE SUPERIOR COURT,                 HABEAS CORPUS PURSUANT TO
          Respondent,                      28 U.S.C. § 2241(d) & § 2254;
                                           MEMORANDUM OF POINTS &
 CALIFORNIA DEPARTMENT OF                  AUTHORITIES
 CORRECTIONS AND
 REHABILITATION (CDCR),
         Respondent,


 DEPARTMENT OF ADULT
 PAROLE OPERATIONS (DAPO),
 Real Party In Interest,


 BOARD OF PAROLE HEARINGS
 (BPH),
 Real Party In Interest.




                                       1
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 2 of 42 Page ID #:2




                                      TABLE OF CONTENTS                                                              Page:

Table of Authorities .................................................................................................. 2
Table of Authorities .................................................................................................. 3
Table of Exhibits ....................................................................................................... 5
Petition for Writ of Habeas Corpus ........................................................................... 6
       I.        Introduction ............................................................................................ 6
       II.       Custody ................................................................................................. 13
       III.      Jurisdiction ........................................................................................... 13
       IV.       Venue .................................................................................................... 14
       V.        Parties ................................................................................................... 14
       VI.   Exhaustion of Administrative & State Court Remedies, and
             Finality/Time Limits ............................................................................. 16
       VII. Factual Allegations ............................................................................... 20
       VIII. Claims for Relief .................................................................................. 27
       IX. Prayer for Relief ................................................................................... 39
       X.    Conclusion ............................................................................................ 40

Verification Signed by Counsel for Petitioner......................................................... 42




                                                              2
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 3 of 42 Page ID #:3




                                      TABLE OF AUTHORITIES
Federal Cases

Barker v. Wingo, 407 U.S. 514 (1972) ....................................................................39
Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484 ...........................14
Brown v. Poole, 337 F.3d 1155 (9th Cir. 2003)...................................................6, 41
Calder v. Bul,l 3 U.S. 386 (1798) ............................................................................32
Collins v. Youngblood 497 U.S. 37 (1990)..............................................................32
Detainees of Brooklyn House of Detention for Men v. Malcolm, 520 F.2d 392 (2nd
  Cir. 1975) ..............................................................................................................39
Garner v. Jones, 529 U.S. 244 (2000) .....................................................................34
Greenfield v. Scafati, 277 F.Supp. 644 (1967) ........................................................33
Johnson v. United States, 529 U.S. 694 ............................................................ 32, 33
Landgraf v. USI Film Products, (1994) 511 U.S. 244 .............................................32
Long v. Gaines, 167 F. Supp. 2d 75 (2001) ................................................ 29, 30, 39
Morrissey v Brewer, 408 U.S. 471 (1972) ............................ 7, 15, 16, 28, 29, 30, 31
Peugh v. United States, 569 U.S. 530 (2013) ......................................................34
Rouse v. Cameron, 125 U.S. App. D.C. 366 (D.C. Cir. 1966) ................................39

State Cases

People v. Berch, 29 Cal.App.5th 966 (2018) .............................................. 17, 18, 30
People v. Osorio, 235 Cal.App.4th 1408 (2015) .............................................. 11, 23

Statutes

5 U.S.C. § 701, et seq. (Administrative Procedures Act) ........................................13
28 U.S.C. § 1651 (All Writs Act) ...........................................................................13
28 U.S.C. § 2241 ............................................................................................... 13, 14
28 U.S.C. § 2242 ......................................................................................................42

                                                             3
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 4 of 42 Page ID #:4




28 U.S.C. § 2244 ................................................................................... 17, 18, 19, 20
28 U.S.C. § 2254 ......................................................................................................14
Cal. Pen. Code § 3000................................................................. 8, 16, 30, 31, 35, 40
Cal. Pen. Code § 3000.08.................................................................................. 13, 28
Cal. Penal Code § 3000.1 .............................................................................. 7, 26, 34
Cal. Pen. Code § 3015..............................................................................................10
Cal. Pen. Code § 3041....................................................................................... 35, 36
Cal. Pen. Code § 3041.1...........................................................................................36
Cal. Pen. Code § 3041.2...........................................................................................36
Cal. Pen. Code § 3041.5.............................................................................................7
Cal. Pen. Code § 3057..............................................................................................11

Regulations

Cal. Code of Regs., Tit. 15, § 3768.3 ............................................................... 24, 25
Cal. Code of Regs., Tit. 15, § 2041..........................................................................36
Cal. Code of Regs., Tit. 15, § 3763..........................................................................10

Constitutional Provisions

U.S. Constitution, Article I, section 10 ....................................................................37
California Constitution, Article VI, sections 21 and 22 ..........................................36
California Constitution, Article I, section 9 .............................................................37




                                                           4
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 5 of 42 Page ID #:5




                             TABLE OF EXHIBITS

Exhibit A - 2016 Parole Violation Decision Making Instrument (PVDMI)

Exhibit B - Petition for Revocation and Probable Cause Determination forms

Exhibit C - Order granting habeas petition for Morrissey hearing

Exhibit D - Parole hearing transcript, June 2019 (Decision portion)

Exhibit E - Governor’s emergency order, April 1, 2020

Exh. F - Governor’s request for review of Perrotte parole grant, Oct. 2020

Exhibit G - Register of BPH actions (CDCR public document)

Exhibit H - State Direct Appeal of parole violation, Court opinion 2020




                                         5
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 6 of 42 Page ID #:6




                       Petition for Writ of Habeas Corpus

      Petitioner, Jeffrey Perrotte, petitions this court for a writ of habeas corpus to

remedy by extraordinary relief his unlawful incarceration, a burden on his liberty

that was “paid in a coin that the state cannot refund.” (Brown v. Poole, 337 F.3d

1155(9th Cir. 2003) , 1161) and to injunctively relieve him from further unlawful

current constructive custody by Respondents. By this verified petition, petitioner

represents that:

                                      I.
                                INTRODUCTION

      Jeffrey Perrotte received a 15 year to life sentence for a 1992 conviction for

second degree murder. He served over twenty-three years and was released on

parole on February 10, 2015. (Perrotte's Minimum Eligible Parole Date (“MEPD”)

was April 3, 2003, see Exh. G) Subsequently, he has been a victim of an inordinate

number and severity of due process violations and violations of his liberty.

      First, he was arrested and charged with violating parole on December 11,

2016. All of the forms filed by the parole department to support revoking parole

included false claims (Exh. B) The documents were nevertheless relied upon by the

court to find that he violated parole. A probable cause ruling was made by a

commissioner rather than a judge (over Mr. Perrotte’s objection). California law

requires a full and timely evidentiary hearing be heard by a judge (not a

                                          6
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 7 of 42 Page ID #:7




commissioner unless consent is obtained from the parolee) before parole can be

revoked and before the parolee can be returned to state prison custody. But the

commissioner violated these rules and unlawfully remanded Perrotte to state prison

custody on January 11, 2017, without having received a full evidentiary hearing as

required by the United States Supreme Court in Morrissey v. Brewer, 408 U.S. 471

(1972).

      From state prison, Perrotte filed a writ of habeas corpus challenging the lack

of a full evidentiary hearing; his writ was granted November 7, 2017 (Exh. C), but

the hearing not completed until March 29, 2018, over fifteen months after his

arrest. This was a record-setting delay for an in-custody parole violation case in

California.

      During that fifteen-month delay, Perrotte received a first annual parole

reconsideration hearing from the California Board of Parole Hearings (“BPH”) on

June 29, 2017. (Exh. G) This reconsideration hearing was not an evidentiary

hearing about the veracity or severity of the violation, but rather, an evaluation of

whether Perrotte was suitable on public-safety grounds for re-release into the

community, pursuant to California Penal Code sections 3000, 3000.1, and 3041.5.

At such a hearing, BPH assumes the violation(s) occurred and evaluates

subsequent growth and insight. Yet BPH completed this hearing without even

having the benefit of a record from an evidentiary hearing. Thus, the record relied


                                           7
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 8 of 42 Page ID #:8




upon by BPH to justify retaining him in custody consisted of false information in

the revocation forms filed by the parole department which had never been fully

adjudicated nor subject to cross examination.

      The timing of this BPH hearing violated California law as well, because a

reconsideration hearing is supposed to take place “within 12 months of the date of

any revocation of parole,” yet Mr. Perrotte had never actually been subject to an

evidentiary hearing only to a probable cause hearing, and thus his parole was never

technically revoked at all. (Cal. Pen. Code § 3000, et seq.)

      Thereafter, the grossly-delayed evidentiary hearing resulted in further due

process violations. The parole department failed to provide the supporting

documentation for the alleged violations, including an essential document called

the Parole Violation Decision Making Instrument, or PVDMI. (Exh. A) Thus,

defense counsel was unable to properly defend Perrotte, and the court was kept

unaware of the false claims made by Parole in their filing.

      Perrotte ended up spending over four years in state prison custody before

being re-released by BPH. (Exh. G) All of this deprivation of liberty stemmed from

alleged technical violations of parole that broke no state laws, harmed no one, and

which were subject to the above due process violations.




                                          8
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 9 of 42 Page ID #:9




      Perrotte now comes before the federal court seeking redress of the violation

of his Morrissey right to a timely evidentiary hearing before parole revocation.

This violation was prejudicial in the extreme for several reasons:

   • Perrotte was impaired from presenting a full defense to the two alleged

       technical violations of his parole conditions. An essential witness who could

       have exonerated Perrotte from one of the violations, had died by the time

       Perrotte received his hearing fifteen months late. An essential witness who

       could have mitigated the facts of the other alleged violation had

       permanently left the United States. Since the appropriate level of sanctions

       for a parole violation depends on the severity of the violation, the absence

       of these mitigating and/or exonerating witnesses led directly to the result –

       revocation and return to prison (even though he had already been remanded

       a year earlier, as a result of the court commissioner’s premature order.)

   • Fundamentally, Perrotte was deprived of his liberty without any due process

       protections for over a year, leading to a four year period of unlawful

       incarceration that likely would have never happened, had he been able to

       defend himself timely and with the due process protections afforded to him.

       This four year prison term (which also spanned the first four months of a

       pandemic) was a deprivation of liberty so unreasonable that it could

       reasonably be characterized as a human rights violation perpetrated on him


                                          9
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 10 of 42 Page ID #:10




       by the same system that includes controls intended to prevent such

       deprivations from taking place. But the courts and parole department

       ignored their own rules.

      In addition to the due process violations caused by the delay in receiving a

full evidentiary hearing, Perrotte was also extremely prejudiced by a discovery

violation. Neither he nor his counsel, nor the Court itself as required under law,

were ever provided a copy of the Parole Violation Decision Making Instrument

(PVDMI). State law requires that the court be provided a copy of this instrument

and any attachments to it, for final adjudication (i.e. evidentiary hearing) (Cal.

Code of Regs., Tit. 15, § 3763). The PVDMI is an actuarial tool created by State

law to help regulate and delineate the appropriate level of sanctions for parole

violations. This tool and its recommendations are not for optional use; it is

mandated by law that the tool be used and its recommendation followed (except for

departures within a carefully prescribed framework for aggravating or mitigating

the recommended sanction) in every parole violation case throughout the State.

(See Cal. Pen. Code § 3015.).

      As it turns out, the PVDMI in Perrotte’s case was full of errors (likely

intentional falsehoods) that resulted in the recommended sanctions being

erroneously increased. (Exh. A) And, the parole agent who completed the

instrument used it in a way that violated the parameters of the instrument itself to


                                          10
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 11 of 42 Page ID #:11




justify an increasing the sanction even further beyond the recommendation of the

instrument. Perrotte’s counsel objected to this discovery violation, but was forced

to proceed without it.

      There is California caselaw that requires full dismissal as a matter of law

where revocation (and thus, return to state prison) is pursued against a parolee for

insufficiently serious violations, where the PVDMI recommends intermediate

sanctions rather than revocation, and where an increases sanction is sought, but

intermediate sanctions have not been fully considered first. (People v. Osorio, 235

Cal.App.4th 1408, (2015).) Perrotte was preempted from arguing for dismissal

because without the PVDMI, he could not mount an effective argument that

revocation was inappropriately severe and that Parole had failed to consider

intermediate sanctions. The PVDMI is where this information was located. (Exh.

A)

      Subsequent to, and compounding the deprivations and violations of

Perrotte’s rights already described, Perrotte was subjected to indeterminate

incarceration, subject only to annual reconsideration hearings by the BPH. Despite

no negative conduct, and substantial proactive rehabilitative efforts by Perrotte, the

BPH did not release Perrotte until July 2020. (Exh. G) This violated the Federal

protection against ex post facto punishment. At the time of Perrotte’s original

crime (1993), California Penal Code section 3057, subdivision (a) provided for a


                                          11
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 12 of 42 Page ID #:12




maximum prison term of 1 year on a parole violation. In 2006, changes were made

to Penal Code section 3000.1 which allowed for indeterminate incarceration (with

annual consideration hearings) for parole violators who were on parole from an

indeterminate (“life”) sentence. The BPH subjected Perrotte to this new law, and

hence, to an indeterminate term of incarceration that ended up lasting nearly four

years. He should have been subject only to a maximum term of 1 year, based on

the law that existed at the time of the underlying crime. This was ex post facto

punishment and denial of his fundamental liberty rights.

      Lastly, the Board of Parole Hearings stole eight months of Perrotte’s

freedom. State law affords the Board and the Governor a total of 150 days to

review and potentially reverse or rescind a parole grant decision in any murder

case. (Cal. Pen. Code §§ 3041, 3041.1, 3041.2.) After that 150 days expires, the

grant becomes final by operation of State law, and must be “executed” unless the

offender has yet to reach his minimum eligible release date. (Ibid.) In Perrotte’s

case, the grant decision was made on June 12, 2019, and 150 days elapsed on

November 9, 2019. Yet the BPH waited until November 26 to vote to schedule a

rescission hearing. (Exh. G) (The motive to rescind did not arise from any negative

conduct by Perrotte, but from a request by the Governor that the grant decision be

“reviewed.” See Exh. F) Thereafter, because of a delay triggered by the covid-19

pandemic, a rescission hearing was not held until July 17, 2020. (Exh. G) The


                                         12
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 13 of 42 Page ID #:13




grant was affirmed, and he was released on July 29, 2020, eight months later than

he should have been. While this unlawful action violated State law, it also violated

Perrotte’s Federally protected due process rights in ways unjustified under Federal

caselaw.

                                         II.
                                       Custody

      Petitioner is in the constructive custody of the Department of Adult Parole

Operations ( “DAPO”), a division of the California Department of Corrections and

Rehabilitation (“CDCR”) He also is, and has been, subject to the jurisdiction of the

Board of Parole Hearings ( “BPH”), also a division of CDCR. As a parolee,

petitioner is subject to the direct control of respondents and their agents. (Cal. Pen.

Code §§ 3000, 3000.08, 3000.1) and subject to re-incarceration at any time.

                                         III.
                                     Jurisdiction

      This action arises under the Constitution of the United States and the

Administrative Procedures Act (“APA”), 5 U.S.C. § 701, et seq.

      This Court has jurisdiction under 28 U.S.C. § 2241, as petitioner is presently

in constructive custody under color of authority of the State of California, and such

custody is in violation of the Constitution, laws, or treaties of the United States.

This Court may grant relief pursuant to 28 U.S.C. § 2241 and the All Writs Act, 28

U.S.C. § 1651.


                                           13
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 14 of 42 Page ID #:14




      Pursuant to 28 U.S.C. § 2254, subdivision (b), this court has jurisdiction to

consider each of the claims for relief raised here, because each has been raised

administratively through respondents’ respective procedures and in the State courts

of California. The details of each procedure and case numbers are provided in

section VI below.

                                          IV.
                                         Venue

      Pursuant to Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484,

493-500 (1973), venue lies in the United States District Court for the Central

District of California, the judicial district where Petitioner currently is in the

constructive custody of DAPO and where the underlying crime occurred

(Riverside county, California).

                                          V.
                                        Parties

Petitioner, Jeffrey Perrotte, is a native and citizen of the United States.

      The RIVERSIDE SUPERIOR COURT was responsible for remanding

Perrotte to custody unlawfully in 2016, effectively revoking his parole without

actually having authority to do so, in violation of his rights under Morrissey and

his right to have the decision made by a judge. The Superior Court is thus

responsible for his subsequent four years of unlawful incarceration.



                                           14
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 15 of 42 Page ID #:15




      The CALIFORNIA DEPARTMENT OF CORRECTIONS AND

REHABILITATION (CDCR), is the supervising agency for both the Department

of Adult Parole Operations (DAPO) and the Board of Parole Hearings (BPH).

CDCR was also the agency that held Perrotte in unlawful incarceration during the

time periods detailed in this petition.

      CDCR and BPH are both responsible for unlawfully incarcerating Perrotte

from Dec. 2017 until July 2020, because this time was in excess of the one year

maximum exposure that his parole violation should have included (an ex post facto

clause violation).

      CDCR and BPH are both responsible for Perrotte’s unlawful incarceration

between November 2019 and July 2020 in violation of the BPH’s statutory

obligation to finalize its parole-grant decision 120 days after his final

reconsideration hearing.

      DAPO is responsible for Perrotte’s unlawful incarceration between 2016-

2020 resulting from its filing of false allegations in parole revocation reports

resulting in his parole being unlawfully revoked. DAPO is also a real party in

interest because it is the subdivision of CDCR which is currently in unlawful

constructive custody of Perrotte on parole. If the unlawful actions described herein

had not occurred, Perrotte would have been entitled to presumptive discharge of

parole by now. (See Cal. Pen. Code § 3000, subd. (b)(6).)
                                           15
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 16 of 42 Page ID #:16




                                    VI.
   Exhaustion of Administrative & State Court Remedies, and Finality/Time
                                   Limits

      Petitioner has performed all conditions precedent to the filing of this petition

as required by 28 U.S.C. § 2254, subdivisions (b) and (c), as detailed below.

         1. Claim 1: Lack of timely Morrissey evidentiary hearing

      Riverside superior court case no. RC1708203 – Perrotte was arrested on

   12/11/16, and remanded to custody on 1/11/17 without receiving an evidentiary

   hearing. On 11/9/17, the court granted petitioner’s habeas petition, ordering that

   he receive a full evidentiary hearing, which began on 1/11/18 and was

   completed on 3/9/18 – fifteen months after his arrest. Although he received a

   hearing eventually, there was significant prejudice resulting from the excessive

   delay. Petitioner sought relief during the pendency of the evidentiary hearing

   through petitions for bail and dismissal. After his parole was formally revoked

   at the conclusion of the hearing, he filed a collateral writ of mandate on 4/6/18

   in the Court of Appeal case no. E070274, seeking a dismissal of the violation

   on the basis of the prejudicial delay in the hearing. This was denied on 9/21/18.

   He filed petition for review in the California Supreme Court in case no

   S251772. This claim was denied on 11/15/18. Thus, the claim is ripe for

   Federal review. The State courts’ denial of Perrotte’s claim was contrary to




                                         16
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 17 of 42 Page ID #:17




   established Federal law in the Morrissey v. Brewer decision and in precedents

   applying Morrissey.

      Time to seek Federal relief on this claim has not expired because other

   properly filed post-conviction and collateral review petitions claiming due

   process violations in the same matter were being litigated from 2018 until

   October 2020. Thus, this time period “shall not be counted towards any period

   of limitation.” (28 U.S.C. § 2244, subd. (d)(2).)

      2.    Claim 2: Due Process Violations by Commissioner who violated

      State law

   On January 11, 2017, when Commissioner Fouladi was first assigned in

   Riverside Superior Court to decide whether there was probable cause to support

   the revocation of Perrotte’s parole, he objected and requested a judge; the

   request was denied. If the commissioner had made only a probable cause

   determination, this would have been lawful. But the commissioner remanded

   him to State prison without a full evidentiary hearing, functionally revoking his

   parole while lacking the authority to do so over the parolee’s objection. (People

   v. Berch, 29 Cal.App.5th 966 (2018).) Perrotte filed a writ of habeas corpus

   raising this issue in the Riverside Superior Court on 7/30/19, case no.

   RIC1904134, upon the publication of Berch, supra. This petition was denied on

   8/28/19. He filed this claim in the California Court of Appeal on 3/19/20, case


                                         17
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 18 of 42 Page ID #:18




   no. E074934. It was denied on 4/14/20. Because the Court of Appeal issued a

   summary denial with no opinion, it would have been futile to file a petition for

   review in the California Supreme Court. Thus, petitioner’s state remedies on

   this issue are exhausted and it is ripe for Federal review. The State courts’

   denial of Perrotte’s claim was an unreasonable application of the law.

      Time to seek Federal relief on this claim has not expired because other

   properly filed post-conviction and collateral review petitions claiming due

   process violations in the same matter were being litigated from 2018 until

   October 2020. Thus this time period “shall not be counted towards any period

   of limitation.” (28 U.S.C. § 2244, subd. (d)(2).)

      3.     Claim 3: Ex Post Facto clause violation

   During the evidentiary hearing in January-March 2018, Perrotte’s counsel

   raised the ex post facto issue as an objection. After his parole was formally

   revoked, he raised the issue on direct appeal in the California Court of Appeal

   in case no. E070262. (Exh. H) This was denied on 7/20/20. He filed petition for

   review in the California Supreme Court in case no. S263995, which was denied

   on 10/22/20. Thus, petitioner’s State remedies on this issue are exhausted and it

   is ripe for Federal review. The State courts’ denial of Perrotte’s claim is an

   unreasonable application of law, as it directly rejected Federal court precedent

   in favor of contrary State law. (Exh. H)


                                          18
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 19 of 42 Page ID #:19




      Time to seek Federal relief on this claim has not expired, because it has been

   less than one year since final State court judgment on this claim was made. (28

   U.S.C. § 2244, subd. (d)(1).)

      4.     Claim 4: Unlawfully extended incarceration by BPH

   After Perrotte was not released upon the finalization date of his parole grant

   (11/9/19), and after the BPH provided notice that it intended to hold a rescission

   hearing, petitioner’s counsel complained to BPH staff of this error. There is no

   administrative review process for appealing a decision of this type. Thus,

   petitioner next filed a petition for writ of habeas corpus in the Riverside

   Superior Court on 4/30/20, in case no. RIC2001309. This was denied on

   7/29/20. He then filed it in the California Court of Appeal on 9/18/20 in case

   no. E075719. This was denied on 10/13/20. Because the Court of Appeal issued

   a summary denial with no opinion, it would have been futile to file a petition

   for review in the California Supreme Court. Thus, petitioner’s state remedies on

   this issue are exhausted and it is ripe for Federal review.

      The state courts’ denial of Perrotte’s claim was an unreasonable

   determination of the facts light of the evidence that was presented in State court

   proceedings and was contrary to clearly established Federal due process rights

   and liberty interests.




                                          19
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 20 of 42 Page ID #:20




      Time to seek Federal relief on this claim has not expired, because it has been

   less than one year since final State court judgment of this claim was made. (28

   U.S.C. § 2244, subd. (d)(1).)

                                       VII.
                                Factual Allegations

1. The nature of the alleged parole violations in 2016.

     Perrotte was charged with two violations of his parole, for traveling outside a

     50 mile radius from his residence without a travel pass, and being in

     possession of alcohol. There were substantial mitigating factors, and two

     significant witnesses that were prevented from testifying because of the 15

     month delay in Perrotte’s evidentiary hearing, as follows:

a. Traveling beyond 50 miles from his residence: In 2015-2016, Perrotte was (and

   is again) a business consultant for an international corporation (he holds a PhD

   in business administration). His work involved travel throughout the United

   States. Perrotte’s parole agent in 2016, Sam Vella, had authorized Perrotte to

   accept employment as Sr. Vice President in charge of U.S. sales operations for

   a business consulting company, and authorized him to travel throughout the

   country. Agent Vella indicated that providing a travel pass for each trip was

   inconvenient for him, so instead Vella required Perrotte to report his travel by

   telephone before leaving, and upon returning. This occurred successfully from

   December 2015 until Vella notified Perrotte that he would have a new agent,
                                          20
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 21 of 42 Page ID #:21




   Alice Boulton starting on November 1, 2016. Subsequently, Perrotte attempted

   to contact Agent Boulton numerous times by telephone and text, providing

   detailed messages about his travel plans. She never answered. After two weeks

   of this, Perrotte contacted Vella, to alert him that Boulton was not responding.

   Vella advised Perrotte to continue doing what he was doing. On December 11,

   2016 (the date of his arrest), Perrotte was traveling from a business meeting

   with a client named Larry Meadows in Encinitas, CA, and was on route to the

   Los Angeles airport to fly to Omaha, Nebraska for a week of meetings. Perrotte

   had provided this itinerary to Boulton several times in messages. He had never

   been told he did not have permission to continue this trip.

       Most of these details were conveyed to the court through witnesses at the

    belated 2018 Morrissey evidentiary hearing, however an important witness was

    missing: Perrotte’s sister-in-law Rebecca Perrotte had been present at

    Perrotte’s residence and had heard Agent Vella tell Perrotte that all his work-

    related travel was approved. Vella was unwilling to say this in his witness

    testimony: he would only admit he “didn’t make an issue of” Perrotte’s travel.

    Agent Boulton, of course, claimed otherwise.

       Rebecca’s testimony was not available at the evidentiary hearing because

    she tragically died of a sudden heart attack on January 14, 2018. The original

    evidentiary hearing was scheduled for January 13, 2017, but was vacated by


                                         21
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 22 of 42 Page ID #:22




    Superior Court Commissioner Fouladi when she prematurely and unlawfully

    revoked Perrotte’s parole after only a probable cause hearing. Rebecca

    Perrotte’s testimony would have helped prove that Perrotte did not willfully

    commit this parole violation at all: he had traveled in reliance on the

    permission and assurance of his former agent, Vella, that he had approval and

    should “continue doing what he’s doing” by notifying Agent Boulton of his

    itinerary. At the very least, Rebecca’s testimony would have corroborated

    Perrotte’s story and helped to mitigate the severity of the violation.

b. Possession of Alcohol: When Perrotte was stopped in Fountain Valley on

   December 11, 2016, a routine traffic stop, he was driving a rented company car.

   The officer conducted a parolee search of Perrotte’s vehicle and found two

   sealed beer cans and a sealed 1 oz airplane sized bottle of liquor in the car.

   Perrotte received standard field sobriety screening and had a blood alcohol

   content of 0.0%. In 2017, Perrotte’s employer conducted an independent

   investigation to make sure he had not violated company policy while driving for

   work; they spoke with the client that Perrotte had met with, Larry Meadows.

   Mr. Meadows confirmed Perrotte’s story, which was that after their meeting at

   Meadows’ home, Meadows had placed a bag containing a sandwich and the

   alcohol in Perrotte’s car. Although Perrotte saw him place the bag in the car,

   Meadows did not tell Perrotte he had included alcohol. Perrotte later testified to


                                          22
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 23 of 42 Page ID #:23




   the parole board that when he ate the sandwich Meadows had provided, he saw

   the alcohol containers, did not consume any, and planned to throw it away at his

   next rest stop. But at the time of the evidentiary hearing in 2018, Meadows was

   unavailable to testify because he had relocated back to his home country of

   South Africa. His testimony would have mitigated Perrotte’s actions of being

   “in possession,” by corroborating that he had a rational reason for an otherwise

   risky behavior that violated his parole condition. Since California caselaw states

   that a non-serious technical violation does not, as a matter of law, justify

   revocation, such mitigation evidence would have been highly significant and

   relevant. (People v. Osorio, 235 Cal.App.4th 1408 (2015).)

      2.     Flaws and Perjury in the Parole Violation Filing:

   On December 11, 2016, petitioner was arrested under a materially-false

   probable cause determination form and Parole Violation Decision Making

   Instrument (PVDMI) produced by agent Alice Boulton.

a. On page 1 of the PVDMI (section A), Agent Boulton falsely inflated Perrotte’s

   criminal record, by listing two “PC187 2nd” convictions. (Exhibit A) Perrotte

   has only one. It is unknown how this inflation of Perrotte’s criminal record

   would affect the algorithm that the PVDMI uses to supply a recommendation,

   but it stands to reason that a higher response is warranted for a parole violator

   with two murders than one. The PVDMI’s recommended sanction level became


                                          23
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 24 of 42 Page ID #:24




   unreliable when it was made based upon such serious false data as a second

   murder conviction.

b. On the PVDMI, Agent Boulton checked a box on page 3 & 4 that a

   “destabilizing factor” existed because the violation was related to the

   commitment offense. (Exh. A) State law provides that identifying stabilizing

   and destabilizing factors should guide the agent in deciding whether to override

   the PVDMI’s recommended sanction by going to a higher or lower intensity

   level, which is what Boulton did. However, Boulton failed to also check the

   boxes identifying existing “stabilizing factors,” even though multiple listed

   factors inarguably existed, including “presence of positive family, peer, or other

   social support,” “job stability,” “stable and appropriate residence,” and

   “positive performance history on supervision.” By omitting all relevant

   stabilizing factors, Agent Boulton disingenuously supported her desired result,

   which was to override and increase the sanctions recommended by the PVDMI.

   (Cal. Code of Regs Title 15, § 3768.3.) The recommendation was already

   unreliable due to the false inflation of Perrotte’s criminal history, and Boulton’s

   omission of relevant stabilizing factors further undermines the validity of her

   decision to further increase the recommended sanction.

c. On page 2 of the PVDMI (section F), the instrument provided a recommended

   response level “Moderately Intensive,” which is the second level out of five


                                          24
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 25 of 42 Page ID #:25




   levels of available intensity. Only the fourth and fifth levels permit revocation

   and return to prison. On page 4, Agent Boulton included her recommendation

   of level four “Most Intensive A or B.” This decision was not only unwarranted

   by the facts, but actually violated state law. State law specifies that an override

   may NOT adjust the response by more than one level. (Cal. Code of Regs., Tit.

   15, § 3768.3.)

d. On page 1 of the probable cause determination form, Boulton alleged that

   petitioner was discovered behind the wheel of a vehicle with an "open"

   container of alcohol. (Exh. B) This was false; even the agent’s narrative in the

   PVDMI (Exh. A, p. X) confirmed that he was discovered with sealed

   containers. Agent Boulton also failed to include the fact that Perrotte blew a

   0.0% BAC. This lie and omission were highly prejudicial because in order to

   increase the recommended “Moderate” sanction and seek revocation, Boulton

   needed to use the PVDMI narrative to convince her supervisor to support her

   override. Because Perrotte’s underlying offense was a DUI murder, claiming

   the alcohol containers were open, and failing to report that he had a 0.0% BAC

   served to manipulate the impression of the DAPO supervisor who reviewed

   Boulton’s work.

e. Similarly, on page 1 of the PVDMI (section C), Agent Boulton falsely stated

   that Perrotte was identified by a police officer McCrae as “a driver passed out


                                          25
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 26 of 42 Page ID #:26




   behind the wheel.” However, when the officer testified at the eventual

   evidentiary hearing, he stated Perrotte was driving when the officer contacted

   him. This was prejudicial in the same way as the previous item.

f. All of these lies and misstatements contributed to the prejudicial effect of the

   Morrissey error. When Perrotte was first considered by BPH for re-release in

   2018, he still had not had an evidentiary hearing nor received a copy of the

   PVDMI, so the lacked accurate information about his so-called violations when

   assessing his suitability for re-release.

      3. Actions of BPH in Failing to Release Perrotte Timely

a. On June 12, 2019, petitioner was finally found suitable for parole by the BPH

   pursuant to Penal Code section 3000.1.

b. The presiding BPH parole commissioner who decided to grant Perrotte’s re-

   release described the inaccuracies and omissions by parole agent Boulton as

   "deeply troubling" and described petitioner as having never placed public safety

   at risk and as functioning at the "highest level" for a parolee. (Exh. D) In

   addition, the commissioner praised petitioner's community service as being

   "extremely rare" and, lastly, the commissioner opined that Perrotte had served a

   “disproportionate” amount of time for a technical violation which violated no

   laws. (Exh. D.)




                                           26
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 27 of 42 Page ID #:27




                                      VIII.
                                 Claims for Relief

   A. Due Process Violation – Lack of a Timely Evidentiary Hearing

      (Morrissey)

      Petitioner re-alleges and incorporates by reference the description of relevant

facts found, on pages 5-10 and 17-18, supra.

      Riverside Superior Court Commissioner Fouladi acted in excess of her

jurisdiction when she remanded Perrotte to CDCR custody after only a probable

cause finding on January 11, 2017. She vacated an evidentiary hearing that had

been calendared for January 13, 2017 and erroneously indicated that the BPH

would provide an evidentiary hearing. BPH was not responsible for providing one

under current state law, it was the court’s responsibility. (Cal. Pen. Code §

3000.08.) It was only through habeas litigation (while housed in state prison) that

Perrotte secured his right to an evidentiary hearing (Exh. C), which was eventually

held about 15 months after his arrest (January-March 2018).

      The due process clause of the Fourteenth Amendment requires that a

deprivation of Petitioner’s liberty interest must be narrowly tailored to serve a

compelling government interest. The State’s interest in incarcerating Perrotte for

an alleged parole violation did not justify violating his procedural and substantive

due process right to a timely full evidentiary hearing before a revocation of his

parole and return to prison.
                                          27
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 28 of 42 Page ID #:28




            “The parolee is not the only one who has a stake in his conditional

    liberty. Society has a stake in whatever may be the chance of restoring him

    to normal and useful life within the law. Society thus has an interest in not

    having parole revoked because of erroneous information or because of an

    erroneous evaluation of the need to revoke parole, given the breach of

    parole conditions.” (Morrissey at p. 483)

      Morrissey requires that a termination of the significant liberties afforded to a

parolee must only occur “based on verified facts to support the revocation,” which

are, of course, developed through the process of an evidentiary hearing. (Id. at p.

496.) Here, Perrotte had witnesses who could provide exculpatory testimony, yet

due to the one year delay, he was prevented from fully presenting his defenses.

(Please see factual claims, pages 12-14, supra) There is clear prejudice here,

because as the Morrissey court opined,

    “The parolee must have an opportunity to be heard and to show, if he can,

    that he did not violate the conditions, or, if he did, that circumstances in

    mitigation suggest that violation does not warrant revocation.” (Id. at p.

    488.)

      Moreover, Perrotte was prevented for over a year from responding to the

demonstrably false claims submitted by DAPO (in the PVDMI and related

documents). As a result, these bad “facts” not only caused his parole to be

                                           28
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 29 of 42 Page ID #:29




unlawfully revoked, but also followed Perrotte to his BPH reconsideration hearings

and resulted in his incarceration being further prolonged by the BPH’s annual

decisions to find him unsuitable for parole in 2017 and 2018.

      Though the Morrissey opinion did not set a specific time limit for a timely

evidentiary hearing, it set a “few basic requirements” including that the hearing

must be “within a reasonable time after the parolee is taken into custody.” (Id. at p.

488.) In Long v. Gaines, 167 F.Supp. 2d 75, 89 (2001), the DC District Court

opined that a delay of 86 days from arrest until final adjudication of a full

evidentiary hearing was “at the outer limits of what is reasonable, given the

flexibility permitted by the Morrissey Court.” Moreover, Gaines opined that it

would be “remiss in its responsibilities if it did not mandate the Commission's

strict compliance with the clear and plain language of Morrissey.” (Id. at p. 90.) In

Gaines, petitioners sought and received injunctive relief for a pattern of delays in

D.C.’s parole revocation process which the reviewing court called “deplorable.” If

in Gaines, 86 days was a “deplorable” delay that led to injunctive relief, the 15

month delay in Perrotte’s case must justify remediation.

      This petition describes the many ways that the delay prejudiced Perrotte,

including 1) precluding two important mitigating or exonerating witnesses from

testifying because they later became unavailable; 2) causing his re-release to be

delayed for years for lack of a fully developed evidentiary record, and 3)


                                          29
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 30 of 42 Page ID #:30




exacerbating the harm caused by the violation of his right to have the revocation

ruled upon by a judge. Moreover, as Gaines demonstrates, “strict compliance” with

Morrissey should be required, suggesting that no prejudice needs to be proven

especially when the delay is so severe. The only appropriate remedy for this

violation of his rights is an order vacating the revocation of his parole. Perrotte’s

parole period would thus be deemed to have run continuously since his release

from prison in 2015, making him immediately eligible for presumptive discharge

from parole pursuant to State law. (Cal. Pen. Code § 3000, subd. (b)(6).)

   B. Unlawful Revocation Order Made by a Superior Court Commissioner

   Petitioner alleges and incorporates by reference the relevant facts described on

pages 5-6, and 18-19, supra.

      Under California state law, a court commissioner lacks the authority to

revoke parole and remand a defendant/parolee to jail or prison unless the parolee

waives their right to a judge. (People v. Berch, 29 Cal.App.5th 966 (2018);

California Constitution Article VI, sections 21 and 22.) While a commissioner is

authorized to make a probable cause determination, Commissioner Fouladi acted

far in excess of this jurisdiction. She vacated the evidentiary hearing to which

Morrissey entitled him, and remanded Perrotte to state prison without it. Her order

was treated as an effective revocation of his parole for over a year until Perrotte

received writ relief and a Morrissey hearing.


                                          30
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 31 of 42 Page ID #:31




      The commissioner’s misuse of her statutory authority (for which the

Riverside Superior Court is named as a respondent in this petition) is an issue for

Federal court because of how the violation of State law allowed an inexperienced

or incompetent commissioner to adopt a power she never should have had, and

misuse it. Commissioner Fouladi’s Morrissey error was the direct cause of serious

and prejudicial violations of Perrotte’s substantive federal due process rights and

his fundamental right to liberty.

      The only remedy for this violation is that the revocation order by the

commissioner should be vacated, as she lacked the authority ever to make it. Thus,

Perrotte’s parole period should be deemed to have run continuously since his

release from prison in 2015, making him immediately eligible for presumptive

discharge from parole. (Cal. Pen. Code § 3000, subd. (b)(6)

   C. Ex Post Facto punishment

   California parole law has dramatically changed in recent years, but the ex post

facto protections have remained a constitutional principle for more than two

centuries, barring increased punishment for a crime beyond the punishment the law

specified at the time the crime was committed. (Calder v. Bull, 3 U.S. 386 (1798).)

      The federal ex post facto clause (U.S. Const., art. I, section 10, cl. 1)

prohibits legislation “‘which makes more burdensome the punishment for a

crime, after its commission....'" (Collins v. Youngblood (1990) 497 U.S. 37, 42.)


                                          31
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 32 of 42 Page ID #:32




The ex post facto prohibition is intended to ensure that individuals have “ ‘fair

warning' about the effect of criminal statutes [and] ‘restricts governmental power

by restraining arbitrary and potentially vindictive legislation.’” (Landgraf v. USI

Film Products (1994) 511 U.S. 244, 267.)

      The U.S. Supreme Court stated,

    "postrevocation penalties are attributable to the original conviction, not to

    defendant’s new offenses for violating their supervised release condition.”

    (Johnson v. United States, 529 U.S. 694, 695 (2000).)

      The Johnson court opined in no uncertain terms the exact principle at issue

here, explaining that “postrevocation sanctions ]are] part of the penalty for the

initial offense,” and if a subsequent change in law causes “reimprisonment as

punishment for the violation of the conditions of supervised release” this is an

unlawful ex post facto punishment. (Id. at p. 700.) The Johnson court avoided

ruling that the ex post facto ban was violated only by finding that the new law in

that case never should have been imposed retroactively. Johnson points out that for

ex post facto analysis, new conduct that violates parole conditions does not permit

a new law to govern the punishment “simply because the violation was the

occasion for imposing the sanctions.” (Id. at p. 702.) The court rejected that theory,

stating, “the relevant conduct is the initial offense.” (Ibid.)




                                           32
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 33 of 42 Page ID #:33




      Greenfield v. Scafati, 277 F.Supp. 644 (1967), on which Johnson, supra,

relied, is a case involving retroactive application of parole violation statutes. In that

case, a prisoner who was incarcerated following revocation of his parole

challenged a Massachusetts statute that was adopted after he committed his

underlying offense. The new statute prohibited a parole violator from receiving

good-conduct credits during the first six months in custody following revocation.

The reviewing court held that the application of the new statute violated the ex

post facto clause because the statute prevented the prisoner from being released as

early as he might have been, had he been able to amass good-conduct credits under

the statute that was in effect at the time of the underlying offense. A substantial

increase in imprisonment for a parole violation, “is far from inconsequential. To

effect this by legislation enacted after the offense for which sentence was imposed

cannot be constitutionally supported." (Id. at pp. 645-646.)

      In Garner v. Jones, 529 U.S. 244, 299 (2000), the U.S. Supreme Court stated

that a change in parole law is ex post facto when it " creates a significant risk of

prolonging ... incarceration."; see also Peugh v. United States, 569 U.S. 530

(2013) [law that affected the decisionmaker's exercise of discretion in fixing term

created a significant risk of prolonging incarceration and thus was ex post facto].)

      In the present case, the parole penalties that must be applied are the laws in

place at the time of Perrotte’s original crime. The law then carried a maximum of


                                           33
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 34 of 42 Page ID #:34




one-year of incarceration for a parole revocation. Subsequent change to Penal

Code section 3000.1, subdivision (d), provided that the BPH shall consider

paroling the inmate at annual parole consideration hearings, with no maximum

term.

        Instead of having a maximum exposure of one year, Perrotte had unlimited

exposure, up to his entire lifetime, subject to the subjective decision of a parole

board; a far cry from the maximum of one year under the previous version of the

law. This is legally indistinguishable from the prohibition in Peugh v. United

States, supra, 569 U.S. at p.555, of a change in sentencing guidelines which were

subject to some judicial discretion. In both cases, the determinative issue is

whether it is the change in the law alters the “formula” that will be used by the

decisionmaker, such that an increase in punishment is a “significant risk.” (Ibid.)

        Moreover, by the time Perrotte even had a Morrissey hearing and had his

parole lawfully revoked by a judge, he had already served more than a year, thus,

his punishment was already increased beyond the maximum exposure permitted by

the law that was in place at the time of his underlying crime. After the fact, it is

thus evident that he received a harsher punishment as a direct result of an ex post

facto application of a law that was not in effect at the time of his underlying crime.

        The only appropriate remedy is a ruling that this was an ex post facto

punishment, and that all incarceration in excess of one year was unlawful. The


                                           34
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 35 of 42 Page ID #:35




practical impact is that his parole period should be deemed to have started on

December 11, 2017 (one year after his arrest), and have been running for nearly

four years continuously since then. This will have a dramatic impact on the date of

his eligibility for presumptive parole discharge. (Cal. Pen. Code § 3000.)

   D. Deprivation of Liberty by BPH

   Petitioner alleges and incorporates by reference the relevant facts described

page 7, 11-12, and 17, supra.

      Perrotte was finally found suitable for re-release on parole by BPH at his

third annual reconsideration hearing on June 12, 2019. State law allows the Board

to review, vacate, rehear or rescind a proposed parole decision (including a

reconsideration) for any reason during a 120 period, after which the decision

becomes final. (Cal. Pen. Code § section 3041, subd. (b)(2); Cal. Code of Regs.,

Tit. 15, § 2041, subd. (f)) State law also permits the Governor 30 additional days to

reverse a parole grant in any murder case. (Cal. Pen. Code § 3041.2.) Finally, the

Governor has authority to request review of a parole decision, but a plain reading

of the statute indicates that he must request review during the time period that the

Board has jurisdiction to review the decision, i.e. before it is final. (Cal. Pen. Code

§ 3041.1.)

      On November 9, 2019, 150 days had passed and no action was taken.

Perrotte’s parole grant should have become final and should have been


                                          35
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 36 of 42 Page ID #:36




immediately “executed.” (That is, he should have been physically released from

the prison.) State law provides only one reason why the grant should not be

executed upon finalization, and that is if the prisoner has not yet reached his

minimum eligible release date. (Cal. Pen. Code § section 3041.) This exception did

not apply to Perrrotte, whose minimum eligible parole date was in 2003.

      The BPH received a request from the Governor to review Perrotte’s parole

grant on October 10, 2019 (Exh. F), but ignoring the above rules, it kept Perrotte

incarcerated while scheduling a vote to calendar a rescission hearing. This vote

took place on November 26, 2019, long past the 150 day finalization date. (Exh. G)

Inexplicably, the rescission hearing was then scheduled for the distant date of

March 18, 2020. While the Governor’s request for review on 10/10/19 was within

the 150 day review window, there is no statutory provision that tolls this window

simply because a review has begun. A plain reading of the statutes would require

that any BPH review (whether internally sought, or requested by the Governor)

must be completed within the 120 day review period before the BPH’s decision

became final, or at latest, within the Governor’s additional 30 day review window.

Yet 150 days expired on 11/9/19, long before the 3/18/20 date that the BPH

calendared for Perrotte’s rescission hearing. (Exh. G)

      Thereafter, the covid-19 pandemic began, and caused this already-severe

violation of Perrotte’s fundamental right to liberty to be exacerbated even further.


                                          36
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 37 of 42 Page ID #:37




California’s parole system “shut-down” along with most other public activities on

March 12, 2020, and hearings were temporarily paused. But hearings were re-

started using a remote video process only a few weeks later, on April 1, 2020.

(Exh. E) Yet Perrotte’s rescission hearing was not re-calendared swiftly. Instead, it

was capriciously postponed until July 17, 2020. (Exh. G) Finally, on that date, a

panel affirmed the grant from over a year earlier, and Perrotte was released twelve

days later on July 29, 2020.

      The BPH acted with callous disregard for State law, for Perrotte’s right to

liberty, and far in excess of its own jurisdiction under statutory time-limits. And

although this claim mostly concerns application of State law, it takes on Federal

constitutional significance in light of the extreme deprivation of Perrotte’s liberty,

and the State court’s unreasonable application of the law and unwillingness to

remedy the situation. Multiple habeas and bail petitions were filed seeking

Perrotte’s freedom especially following the commencement of the covid-19

pandemic, when prison incarceration became a massive health risk and terrifying

experience. While this was true for every incarcerated person in America, the

frustration and emotional distress was especially severe for Perrotte because he

was held entirely in unlawfully for over eight months after his parole grant became

final and should have been executed, as a result only of BPH’s total flouting of its

own statutory obligations.


                                          37
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 38 of 42 Page ID #:38




      None of the delay between 11/9/19 and 7/29/20 is justifiable on any basis.

There is no rationale for not “executing” the decision to release Perrotte after it

became final on 11/9/19. The Governor’s request for review does not, by any

rational interpretation of state law, extend or toll the 150 day review period to

prevent a BPH decision from becoming final by operation of the statutory time

limits. This deadline was long past by the time the covid-19 pandemic hit. And this

additional delay - from March until July of 2020 - was totally unjustifiable,

because the BPH developed the capacity to conduct hearings remotely on 4/1/20.

(Exh. E)

      Perrotte should have been released by operation of State law four months

before the pandemic even began, but the delay until July adds Federal significance

to this claim. Even if the Federal court refuses to consider the BPH’s violation of

its own State statutory time limits, the BPH violated Perrotte’s fundamental liberty

interest by delaying his rescission hearing for four additional months, blaming the

covid-19 pandemic. “A lack of resources, while deplorable, cannot justify

continuing violations of parolees' constitutional rights.” (Barker v. Wingo, 407 U.S.

514, 531 (1972); see also Rouse v. Cameron, 125 U.S. App. D.C. 366 (D.C. Cir.

1966), Detainees of Brooklyn House of Detention for Men v. Malcolm, 520 F.2d

392 (2nd Cir. 1975), Long v. Gaines, 167 F. Supp. 2d 75, 90 (2001).) The BPH had

its hearings up-and-running on April 1, 2020 yet delayed Perrotte’s already-


                                          38
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 39 of 42 Page ID #:39




overdue release until July 29, 2020 for no reason. The foregoing Federal court

opinions show that this was not justified, especially when compounded upon such

a clear violation of State law which has gone unremedied in State court.

                                       IX.
                                 Prayer for Relief

      Petitioner has no plain, speedy, and adequate remedy in the ordinary course

of law other than by this petition, in that there is no other adequate procedure to

require respondent to use discretion governed by legal rules to do justice according

to law and the Constitution, or to otherwise entitle petitioner to enjoy the benefits

sought through this petition.

WHEREFORE, petitioner prays:

   1. If claims 1 and/or 2 are found to have merit, the 2016 revocation should be

      retroactively dismissed. Perrotte will thus be considered to have been on

      continuous parole since February 10, 2015, this court should issue a writ of

      habeas corpus ordering DAPO to discharge him from parole, absent good

      cause to retain him, pursuant to state law. (Penal Code § 3000, subd (b)(1).)

   2. If claim 3 is found to have merit, this court should issue a writ of habeas

      corpus declaring that Perrotte should have been re-released from

      incarceration no later than December 11, 2017, and his period of parole

      should not have been tolled beyond that date. Accordingly, the court should



                                         39
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 40 of 42 Page ID #:40




      order DAPO to discharge him from parole when required by state law. (Cal.

      Pen. Code § 3000, subd. (b)(6).)

   3. If claim 4 is found to have merit, this court should issue a writ of habeas

      corpus declaring that Perrotte’s incarceration between Nov. 9, 2019 and July

      29, 2020 was unlawful, and that his period of parole should not have been

      tolled beyond Nov. 9, 2019, and that he should be discharged accordingly

      from parole when required by state law. (Cal. Pen. Code § 3000, subd.

      (b)(6).)

   4. Depending on which claims this court finds meritorious, this could should

      issue a writ ordering declaratory, injunctive, and compensatory relief for the

      unlawful deprivation of Perrotte’s liberty for a minimum of 9 months to a

      maximum of nearly four years.

   5. Order an evidentiary hearing as needed.

   6. Grant any further relief deemed necessary to immediately end the irreparable

      harm being suffered by petitioner as a result of these fundamental

      miscarriages of justice, and to prevent similar harm from being imposed

      upon other parolees.

                                      X.
                                  CONCLUSION

      Petitioner respectfully requests the Federal District Court for the Central

District of California provide a remedy for an accumulation of due process
                                         40
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 41 of 42 Page ID #:41




violations that have severely harmed and unlawfully deprived Perrotte of his

fundamental right to liberty, burdens he has “paid in a coin that the state cannot

refund.” (Brown v. Poole, supra, 337 F.3d at p. 1161). As he remains in

constructive custody as a parolee, he continues to be burdened by the state’s

unlawful conduct through its judicial and executive agencies, the Superior Court of

Riverside County, the California Department of Corrections and Rehabilitation, the

Department of Adult Parole Operations, and the Board of Parole Hearings.

      For the reasons set forth herein, but not limited thereto, this petition must be

granted in order to end the irreparable harm petitioner is suffering.

Dated: September 8, 2021

                                 Respectfully Submitted,



                                 Laura Sheppard, Attorney at Law




                                          41
Case 5:21-cv-01540-JAK-KS Document 1 Filed 09/09/21 Page 42 of 42 Page ID #:42




                                      XI.
                           VERIFICATION (28 U.S.C. § 2242)

      I, LAURA SHEPPARD, declare that I am an attorney duly licensed and

admitted to the practice of law before all courts of the State of California and

before the US District Court for the Central District of California. I am the attorney

for petitioner Jeffrey Perrotte in the instant matter.

      I have read the foregoing Petition for Writ of Habeas Corpus and all

documents lodged in support thereof. I know the contents of the foregoing petition

and declare that the same are true to the best of my own personal knowledge.

      I declare under penalty of perjury that the foregoing is true and correct to the

best of my knowledge, and that this Verification was executed this 8th day of

September, 2021, at San Diego California.




                                         LAURA SHEPPARD
                                         Attorney for JEFFREY PERROTTE




                                           42
